Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3737 Filed 11/19/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

T.V. MINORITY COMPANY,
INC.,
                                              Case No. 2:19-cv-12544
              Plaintiff,                      District Judge Arthur J. Tarnow
                                              Magistrate Judge Anthony P. Patti
v.

YRC, INC., d/b/a YRC
FREIGHT, et al.,

           Defendants.
_________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ MOTION TO ADJOURN SCHEDULING ORDER DATES
  AND TO REQUEST A SETTLEMENT CONFERENCE (ECF No. 62),
   DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE AN
  AMENDED ANSWER (ECF No. 63), AND GRANTING IN PART AND
    DENYING IN PART DEFENDANTS’ MOTION TO COMPEL
 CONTINUATION OF PLAINTIFF’S RULE 30(b)(6) DEPOSITION (ECF
                         No. 64)

      This matter came before the Court for consideration of: (1) Defendants’

motion to adjourn scheduling order dates and to request a settlement conference

(ECF No. 62), Plaintiff’s response in opposition (ECF No. 70), Defendants’ reply

(ECF No. 81), and the parties’ joint list of unresolved issues (ECF No. 84); (2)

Defendants’ motion for leave to file an amended answer (ECF No. 63), Plaintiff’s

response in opposition (ECF No. 71), Defendants’ reply (ECF No. 79), and the

parties’ joint list of unresolved issues (ECF No. 84); and (3) Defendants’ motion to
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3738 Filed 11/19/20 Page 2 of 9




compel continuation of Plaintiff’s Fed. R. Civ. P. 30(b)(6) deposition (ECF No.

64), Plaintiff’s response in opposition (ECF No. 69), Defendants’ reply (ECF No.

80), and the parties’ joint list of unresolved issues (ECF No. 84). Judge Tarnow

referred these motions to me for a hearing and determination. (ECF No. 66.) As a

result of the COVID-19 pandemic, a hearing via Zoom technology was held on

November 17, 2020, at which counsel appeared and the Court entertained oral

argument regarding the motions. Upon consideration of the motion papers and oral

argument, and for all of the reasons stated on the record by the Court, which are

hereby incorporated by reference as though fully restated herein, the Court rules as

follows.

A.    Defendants’ Motion to Adjourn Scheduling Order Dates and to Request
      a Settlement Conference (ECF No. 62)

      Defendants’ motion to adjourn scheduling order dates and to request a

settlement conference (ECF No. 62) is GRANTED IN PART and DENIED IN

PART. To the extent Defendants request a settlement conference, the motion is

GRANTED. The settlement conference is hereby scheduled for Thursday,

March 4, 2021 at 1:30PM, and the parties are advised to read and fully comply

with my Practice Guidelines regarding settlement conferences prior to that date.

To the extent Defendants request an extension of the discovery deadline, the

motion is DENIED. Defendants have had nearly three years since first having

notice of this truck accident, over 13 months since the filing of this lawsuit and a
                                          2
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3739 Filed 11/19/20 Page 3 of 9




full year of formal discovery since the scheduling conference (with two extensions)

to seek information related to the value of the parts lost, but have failed to do so in

a timely fashion. Moreover, the history of this case demonstrates ongoing undue

delay by Defendants in discovery matters, even before the COVID-19 pandemic

and the original March 3, 2020 discovery deadline (ECF No. 8), and their vague

explanations about “scheduling conflicts” do not suffice as a good basis for

granting the relief requested. (See, e.g., ECF Nos. 16, 37 & 51; 6/4/20 Text-Only

Order.) The Court finds no reason to reward Defendants’ lack of diligence with an

additional extension of discovery, which expired October 1, 2020 (ECF No. 23),

two weeks prior to Defendants filing the instant motion.

      Furthermore, Defendants’ motion is not adequately briefed, and fails to

make the connection as to how or why Plaintiff’s alleged improper behavior at the

plaintiff’s Rule 30(b)(6) deposition has necessitated a general extension of

discovery regarding information to be sought from non-parties or otherwise. The

parties have litigated this matter far beyond what could possibly be justified by this

relatively simple truck accident, in which one truck apparently veered off the

traveled roadway and collided with another truck that was parked on the shoulder,

leading to an alleged rejection of the latter’s cargo by its paying customer (G.M.).

B.    Defendants’ Motion for Leave to File an Amended Answer (ECF No.
      63)



                                           3
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3740 Filed 11/19/20 Page 4 of 9




      Defendants’ motion for leave to file an amended answer is DENIED for the

reasons stated on the record, including the highlighted ones that follow.

      Under Fed. R. Civ. P. 15(a), a party may amend its pleadings at this stage of

the proceedings only after obtaining leave of court. The Rule provides that the

court should freely give leave for a party to amend its pleading “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “Nevertheless, leave to amend ‘should be

denied if the amendment is brought in bad faith, for dilatory purposes, results in

undue delay or prejudice to the opposing party, or would be futile.’” Carson v.

U.S. Office of Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting

Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995)).

      The Court finds both undue delay, as permitting Defendants to amend their

answers as requested would greatly prejudice Plaintiff, and no good cause for such

delay. “Delay alone will ordinarily not justify the denial of leave to amend;

however, delay will at some point become ‘undue,’ ‘placing an unwarranted

burden on the court,’ or ‘prejudicial,’ ‘placing an unfair burden on the opposing

party.’” Comm. Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 347 (6th

Cir. 2007) (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)).

Defendants filed the instant motion on October 15, 2020, seeking leave to amend

their answer to reflect that YRC Worldwide, Inc. (YRCW) did not own the truck at

issue or have any connection to this claim (ECF No. 63, PageID.2766), well over a


                                          4
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3741 Filed 11/19/20 Page 5 of 9




year after admitting ownership in their answer (ECF No. 2, PageID.51, ¶ 8), and

two weeks after the October 1, 2020 close of discovery (ECF No. 23). And,

Plaintiff filed its pending motion for summary judgment the very next day,

meaning that it was in the very final hours of preparation when leave was first

sought, relying on Defendant YRCW’s admission of ownership (ECF No. 65,

PageID.2842, ¶ 32), consistent with corroborating evidence of ownership

contained in the police accident records (ECF No. 1-2, PageID.21, 27). Plaintiff

had almost certainly completed drafting its motion for summary judgment at the

time Defendants filed the instant motion for leave to amend. Additionally,

Plaintiff’s summary judgment motion relies upon the fact that YRCW employed

Defendant McIntosh, the truck driver, based on YRCW’s responses to requests to

admit; yet at oral argument, YRCW told the Court that this key admission was

also, somehow, “a mistake.” (ECF Nos. 65, PageID. 2841, ¶ 27 & 65-8,

PageID.2976, No. 60.)

       As Plaintiff’s discovery strategy and motion for summary judgment have

relied in large part on Defendants’ admissions of ownership and employment

relationship, and discovery closed two weeks before the instant motion was filed,

the timing of Defendants’ request to amend forecloses Plaintiff from further

investigating the issue of ownership through discovery, greatly prejudicing

Plaintiff.


                                         5
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3742 Filed 11/19/20 Page 6 of 9




      Furthermore, Defendants’ explanation not only fails to convince the Court

that good cause existed for the delay, but demonstrates to the Court a complete

lack of diligence in both investigating the ownership of the truck, and in bringing

the issue to the Court’s attention. Defendants assert in the instant motion that they

learned of the ownership issue through the course of discovery at the deposition of

their own employee, John Zuckett, in September 2020. But Defendants knew of

the claims in this case a year or more before the lawsuit was filed, and diligence

required Defendants’ counsel to investigate and ascertain the ownership of the

truck at issue prior to answering Plaintiff’s complaint. They certainly did not have

to wait a year to engage in informal discovery and interview their own employee

ex parte. Further, Defendants admitted at oral argument that they learned that

YRCW may not be the owner of the truck in January or February of 2020 when

answering discovery requests, but continued to let stand their prior admissions of

ownership and employment relationship, and then still took no action to revisit or

correct their pleadings when the same counsel was ordered to file an answer on

Defendant-McIntosh’s behalf in July 2020 (ECF Nos. 37 & 39). Finally,

Defendants’ counsel acknowledged at the hearing a demonstrated lack of diligence

on his part.

      Although the Court is unable to discern whether Defendants have acted in

bad faith or with dilatory motive by seeking leave to amend their answer at this late


                                          6
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3743 Filed 11/19/20 Page 7 of 9




juncture, there is at least the indication of such, with Defendants waiting until

Plaintiff could no longer conduct discovery on the issue of ownership to file the

instant motion.

      Additionally, Defendants’ request that the Court hold Plaintiff’s motion for

summary judgment in abeyance until they can adequately oppose the motion

following the completion of depositions Plaintiff’s counsel terminated early is

DENIED, as Defendants requested this relief for the first time in their reply briefs

for both this motion and their motion to adjourn the scheduling order. (ECF Nos.

No. 79, PageID.3577-3578 & 81, PageID.3589.) See Scottsdale Ins. Co. v.

Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (issues raised for the first time in a

reply brief are waived).

C.    Defendants’ Motion to Compel Continuation of Plaintiff’s Rule 30(b)(6)
      Deposition (ECF No. 64)

      Finally, Defendants’ motion to compel continuation of Plaintiff’s Fed. R.

Civ. P. 30(b)(6) deposition (ECF No. 64) is GRANTED IN PART and DENIED

IN PART, for the reasons stated on the record and for the highlighted ones that

follow.

      Defendants argue that Plaintiff failed to designate a proper Rule 30(b)(6)

witness, and that Darius Granberry, Plaintiff’s president and the individual

identified as Plaintiff’s Rule 30(b)(6) witness, could not answer many of the

questions posed during the deposition, but have not properly supported either
                                          7
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3744 Filed 11/19/20 Page 8 of 9




argument by producing a copy of the Rule 30(b)(6) deposition notice. Thus, the

Court DENIES the motion on these bases. The Court also disagrees with

Defendants’ argument that Mr. Granberry was unprepared for the deposition and

DENIES the motion on that basis. However, the Court finds some merit to

Defendants’ argument that Mr. Granberry impeded the deposition. Accordingly,

Defendants are permitted to re-submit, in written form under Fed. R. Civ. P. 31,

those deposition questions Mr. Granberry refused to answer on the sole basis of his

own objection (including but not limited to the questions and answers appearing on

pages 12:3 through 13:13 of his deposition transcript (ECF No. 78, PageID.3541-

3542) by Tuesday, November 24, 2020. And the Court ORDERS that Plaintiff

respond to those questions, under oath, by Friday, December 4, 2020.1 Further,

the Court notes, based on its review of the Rule 30(b)(6) deposition transcript, that

Plaintiff’s counsel’s use of speaking objections during the deposition in an effort to

argue Plaintiff’s case was not only inappropriate, but uncivil. Nevertheless, as

stated above, the Court cannot pass upon the substantive appropriateness of those

objections without having the Rule 30(b)(6) deposition notice before it.

      Finally, the Court DENIES Defendants’ request for sanctions under Fed. R.

Civ. P. 30(d)(2), as Defendants have largely failed to support the instant motion, or



1
 The response time is extended from that given from the bench, due to the
Thanksgiving holiday
                                          8
Case 2:19-cv-12544-AJT-APP ECF No. 86, PageID.3745 Filed 11/19/20 Page 9 of 9




meet their burden of demonstrating to the Court that they were prejudiced by

Plaintiff’s alleged abrogation, and awards no costs under Fed. R. Civ. P.

37(a)(5)(C), neither party having prevailed in full.2

    IT IS SO ORDERED.

Dated: November 19, 2020                ______________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).


                                          9
